DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation the clamping arm, and the supporting portion.  There is insufficient antecedent basis for this limitation in the claim as only a first and second clamping arm and first and second supporting portion have been recited.
Claim 13 recites the limitation the two elements, the transition regions, and the two end regions.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation the center axis.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation the elements.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 22 recites “a 

Claim Objections
Claims 12 and dependents are objected to because of the following informalities:  The claims repeatedly recite that components are “formed” however this does not appear to be intending to recite a process step. It would appear that applicant is intending to recite that the components construction, not how they are made, and the terminology should reflect this to avoid confusion.  Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) 
Claims 12-15,17-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20100296925 to Sakai in view of US Publication 20150315954 to Edemann.
As to claim 12, Sakai discloses an essentially bent first element (4 top comprising 4c,4a,4b top Fig 1b); and an essentially bent second element (4 bottom comprising 4c,4a,4b bottom), wherein the first element  comprises a radially extending first clamping arm (4b top) in a first end region  of the connection device  and the second element  comprises a radially extending second clamping arm (4b bottom) in the first end region  opposite the first clamping arm , and wherein the first element  is formed movably connected with the second element  in a second end region  of the connection device (Top and bottom of 4 movable at 4c end), which faces away from the first end region , and wherein the first clamping arm  and the second clamping arm  may be movably connected by a first connecting element  of the connection device (4e), and wherein the first element  comprises a first supporting portion (4a top) and the second element  comprises a second supporting portion (4b bottom) between the two end regions.
Sakai does not expressly disclose wherein a stiffening element  is formed in a transition region  between the clamping arm and the supporting portion for increasing the strength of the connection device.
Edemann discloses a stiffening element  is formed in a transition region  between the clamping arm and the supporting portion for increasing the strength of the connection device (11, Fig 1).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Sakai to include wherein a stiffening element  is formed in a transition region  between the clamping arm and the supporting portion using the teachings of Edemann for increasing the strength of the connection device (Par 0040 Edemann).
As to claim 13, Sakai discloses the two elements comprise the stiffening element in the transition regions at the two end regions (Sakai modified above Edemann 11, Fig 1).
As to claim 14, Sakai discloses the stiffening element  is formed extending centrally along a center axis  of the connection device , or wherein the stiffening element is arranged offset relative to the center axis (11 offset on each side of central axis through clamp).
As to claim 15, Sakai discloses the stiffening element (11, considered on one side on the upper section and one side on the lower section. For consideration the “turbine” side Sakai Fig 2a), is formed asymmetrically relative to the center axis.
As to claim 17, Sakai discloses the stiffening element is formed convex or concave (Sakai 11 Fig 1).
As to claim 18, Sakai discloses the elements are formed profiled exhibiting a cross-sectional profile (Fig 1b shows a profile).
claim 19, Sakai discloses the cross-sectional profile is formed U-shaped (4c,4a,4b) or trapezoidal.
As to claim 20, Sakai discloses the first element and the second element are formed movably in the second end region by a second connecting element (4e), and wherein the second connecting element  is formed as a chain link (4e Fig 1b), and wherein at least one of the first element  or the second element  is formed to be inserted through the chain link (4c through 4e Fig 1B).
As to claim 21, Sakai discloses an exhaust gas turbocharger, comprising a first casing section and a second casing section (1e,3d Fig 2a), wherein the first casing section and the second casing section are formed connected with each other by the connection device as in claim 12  (4).
As to claim 22, Sakai discloses a stiffening element of the connection device (as rejected Above, Edemann 11, Fig 1) is formed offset relative to a center axis of the connection device (11, considered on one side on the upper section and one side on the lower section. For consideration the “turbine” side Sakai Fig 2a), and wherein it exhibits a smaller distance from a leg of the connection device, which rests against the first casing section than from a leg  which rests against the second casing section (When considering 11 as disposed on the turbine side of the clamp then the rib 11 is disposed closer to the “vertical” leg of 4 on the turbine side than the compressor side as seen from Figure 2a. In other words ridge 11 from Edemann would be disposed along the left lint of Zg Fig 2a).

Claims 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20100296925 to Sakai in view of US Publication 20150315954 to Edemann as applied to Claim 12 above and further in view of US Patent 3788677 to Stade.
As to claim 16, Sakai discloses a transition between a grooved portion and a flange portion (4a to 4b) however does not expressly disclose the stiffening element is formed as a bead. However, applicant defines a bead as an indentation formed during press drawing of the component.  Stade shows how the press drawn groove extends through the transition section of the clamp to clamp flange (Claim 1; Fig 1, Fig 2 as shown between 28 and 36 the groove “beads” and is deeply grooved to accommodate the pipe flange beneath).
At the time of invention, it would have been obvious to one of ordinary skill in the art for the groove of Sakai to extend across the transition portion in a “stiffening” manner acting as part of the overall stiffening element, in light of the teachings of Stade, such that Sakai reinforces the transition component with the extended groove while allowing for appropriate depth across the upper and lower clamps to accommodate the flange ridge of the connecting pipes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746